Citation Nr: 9901676	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for low back 
strain.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1961, and from October 1961 to December 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a August 1994 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 1996 the Board remanded the case to the RO for 
additional development.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  



In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Board also notes that a July 1995 hearing officers 
decision denied service connection for spinal stenosis at L3-
4.  Although the issue was included in the July 1995 
supplemental statement of the case, the record does not 
reflect that the veteran was notified that additional action 
was required to continue the matter on appeal.  As the 
veteran never received proper notice of the denial of service 
connection, the Board finds the veterans correspondence 
received in August 1997 to be a timely notice of 
disagreement.  Also, in March 1998 the RO, inter alia, denied 
entitlement to a compensable rating for otitis media, and in 
May 1998 the veteran submitted a notice of disagreement as to 
that determination.

Based upon a review of the record, the Board finds that the 
veteran has submitted correspondence which may be construed 
as notices of disagreement as to the issues of entitlement to 
service connection for spinal stenosis at L3-4 and 
entitlement to a compensable rating for otitis media.  See 
38 C.F.R. § 20.201 (1998).  The RO did not issue an 
appropriate statement of the case as to these matters; 
therefore, additional development is required.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (1998); see also Godfrey v. Brown, 7 
Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996). 

In addition, the Board notes the veteran testified that he 
received treatment for his back at a VA medical facility 
approximately every month.  The most recent VA outpatient 
treatment records included in the claims file are dated in 
December 1996.  If available, these records should be 
obtained for an adequate determination of the issue on 
appeal.

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The RO should issue a statement of 
the case in response to the veterans 
notices of disagreement with the denials 
of entitlement to service connection for 
spinal stenosis and an increased 
(compensable) evaluation for otitis 
media, and the veteran must be advised of 
the time in which he may file a 
substantive appeal.  

2.  The veteran and his representative 
should be permitted to submit additional 
evidence, VA and non-VA, pertinent to any 
issues on appeal.  

The veteran is requested to provide 
authorization for the release of any 
necessary private medical records.  
Regardless of the veterans response, the 
RO should obtain and associate with the 
claims file all outstanding VA treatment 
reports.





3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
present degree of impairment caused by 
his service-connected low back strain.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

Any further indicated special studies 
should be conducted in order to identify 
and describe the symptomatology 
attributable to the service-connected low 
back strain.  Any opinions expressed by 
the examiner as to the severity of low 
back strain must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
report and required opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the actions requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to an increased (compensable) 
rating for low back strain.

If the benefit sought on appeal, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
